The testimony fails to show, as claimed by the defendant, that the plaintiff was notified of the assignment of the leasee and accepted the assignee as lessee in place of the defendant. The law is well settled that a mere assignment of a lease and an acceptance of rent by the lessor from the lessee do not preclude the lessor from maintaining an action of covenant against the lessee on his covenant for the payment of rent. Almy v. Greene,13 R.I. 350; Fletcher v. McFarlane, 12 Mass. 43; Wall v. Hinds, 4 Gray, 256; Auriol v. Mills, 4 Durn.  E. (Term Rep.) 94. The direction of the Common Pleas Division to return a verdict for the plaintiff was correct.
Defendant's petition for new trial denied and dismissed, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.